I dissent in this case, because the plaintiff's evidence (in my judgment) fails to make a case either at common law, or under the Federal Act. I agree with my learned brother in his reasoning as to there being no showing of liability under the Federal Act. But I am of opinion that neither Hughes nor plaintiff was about the master's business at the time to the accident. The evidence as to their reason for the trip to McAlester is entirely too shadowy to form the basis of liability. The necessity of such a trip is not sufficiently shown. It is highly improbable that these two men could not have found food and lodging at or *Page 521 
near their place of work. At least it is clear that plaintiff made no effort so to do, and was in no position to show necessity for his trip.
Other suggestions might be made, but these will suffice. I therefore dissent.